DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Claims Submitted 12/20/2021 – Not Entered
The claims dated 12/20/2021 are not entered because they cancel all the pending claims and add new claims.  The claims are substantially similar to the claims already prosecuted.  37 C.F.R. 1.121(c)(2) requires Applicant’s present amendments using underlining and strike-through to mark the differences between the previous claims and the amended claims.  Applicant avoided this effort by cancelling the previous claims and adding new claims.  This approach violates the rule.  Thus, the claims are not entered.  Because there would otherwise be no claims to examine, Examiner does not enter the claims dated 12/20/2021 such that the currently pending claims are 1–5 and 13–16.  Should Applicant have any questions about this, Applicant is encouraged to contact Examiner for further explanation.
Response to Arguments
On page 6 of the Remarks, Applicant contends Hsieh is deficient because it “fails to describe or suggest that the secondary transform index is obtained based on information regarding whether a non-zero transform coefficient exists.”  On page 5 of exists, claim 4 recites that the test is based on a position of the coefficient.  Because Applicant does not argue that which is claimed, Applicant’s argument is unpersuasive of error.
Examiner notes claim 17 is not entered.  However, in an effort to advance prosecution, claim 17 requires a coefficient exist in order to apply a transform to it.  Examiner finds such a feature obvious.  The skilled artisan would find it obvious that if there are no non-zero coefficients to transform, then transform should be skipped.  Tsukuba (US 2021/0297701 A1), e.g. paragraph [0153], teaches skipping the secondary transform based on the number of non-zero coefficients being smaller than a threshold.  No non-zero coefficients would be under any threshold.  See additional references cited under Conclusion Section of this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5 and 13–16 rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2018/0103252 A1) and Tsukuba (US 2019/0208203 A1).
Regarding claim 1, the combination of Hsieh and Tsukuba teaches or suggests a method of reconstructing a video signal based on a reduced secondary transform, comprising:  obtaining a secondary transform index from the video signal; deriving a secondary transform matrix corresponding to the secondary transform index (Hsieh, ¶ 0162:  teaches signaling a secondary transform index indicating which secondary transform to use), wherein the secondary transform matrix includes a reduced secondary transform matrix, and the reduced secondary transform matrix represents a transform outputting L (L < N) transform coefficient data (L x 1 transform coefficient vectors) based on inputted N residual data (N x 1 residual vectors) (Hsieh, ¶¶ 0026–0028:  teach the secondary transform can be smaller than the primary transform, i.e. a reduced secondary transform; Hsieh, ¶ 0163:  teaches the secondary transform is performed on a smaller, low frequency region of the transform matrix; Hsieh, ¶ 0005:  explains the transform coefficients originally conceptualized as a two-dimensional array is scanned into a one-dimensional vector); obtaining a transform coefficient block by performing an entropy decoding and a dequantization for a current block (N x N) (Hsieh, ¶ 0060:  teaches the decoding process is the same as the encoding process, albeit reciprocal; Hsieh, ¶ 0005:  teaches the encoder entropy codes quantized transform coefficients of a video block); performing an inverse secondary transform for the transform coefficient block based on the reduced secondary transform matrix; performing an inverse primary transform for a block to which the inverse secondary transform is applied; and reconstructing the current block based on a block to which the inverse primary transform is applied (Hsieh, ¶ 0026:  teaches the decoder performs an inverse , wherein performing the inverse primary transform comprises:  obtaining a multiple transform selection (MTS) flag from a sequence parameter set of the video signal (Hsieh does not appear to directly address the primary transform under AMT; Examiner notes Applicant explains in published paragraph [0056] that MTS is also known as AMT; Tsukuba, ¶¶ 0002–0003:  teaches AMT and the selection of a primary transform; Tsukuba, ¶ 0119–0122:  teaches that enabling flags for turning on and off encoding tools, including AMT, can be signaled in the SPS), wherein the MTS flag includes information representing whether a multiple transform selection is applied to an intra coding unit (Tsukuba, ¶ 0003:  teaches the intra prediction mode informs the selected primary transform; Examiner notes that if the SPS flag turns off AMT, then it would include turning it off for intra coding units for the whole sequence), obtaining a MTS index based on the MTS flag and a prediction mode of the current block, wherein the MTS index indicates a pair of a horizontal transform and a vertical transform (Examiner notes this limitation means that if AMT is turned on for the sequence, then the decoder looks for an AMT index and prediction mode information for indicating the selected primary transform in both horizontal and vertical directions; Tsukuba, ¶¶ 0002–0003:  teach AMT indexes are based on a correspondence table of intra prediction mode information; see also Tsukuba, Fig. 3), deriving kernel type information for at least one of the horizontal transform or the vertical transform based on the MTS index (the kernels are interpreted in view of Applicant’s published paragraph [0145], which explains the kernels are depicted in Applicant’s Fig. 6, e.g. DST7 or DCT8; Tsukuba, Fig. 1:  teaches the same transform kernels as Applicant’s disclosure), and deriving a transform matrix of the transform coefficient block based on size information of the transform coefficient block and the kernel type information (Tsukuba, ¶ 0003:  teaches the selected transform is also based on transform block size; see also Tsukuba, ¶ 0125:  explaining that size is part of the broader scope of prediction mode information), wherein the inverse primary transform is performed based on the transform matrix (The transform that is performed is the transform that is selected; True).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Hsieh, with those of Tsukuba, because both references are drawn to the same field of endeavor and because Tsukuba’s teachings regarding the combination of AMT and secondary transforms evidences that combining Hsieh’s teachings regarding secondary transforms and Tsukuba’s teachings regarding primary transforms is a combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Hsieh and Tsukuba used in this Office Action unless otherwise noted. 
Regarding claim 2, the combination of Hsieh and Tsukuba teaches or suggests the method of claim 1, wherein the reduced secondary transform matrix is applied to a specific region of the current block, and wherein the specific region is a left-top M x M (M < N) in the current block (Hsieh, ¶ 0163:  teaches the reduced region is a top-left region corresponding to low-frequency components).
Regarding claim 3, the combination of Hsieh and Tsukuba teaches or suggests the method of claim 1, wherein when the inverse secondary transform is performed, a 4 x 4 reduced secondary transform matrix is applied to each of divided 4x4 blocks in the current block (Hsieh, ¶ 0164:  teaches secondary transforms for every 4x4 sub-block of the current TU).
Regarding claim 4, the combination of Hsieh and Tsukuba teaches or suggests the method of claim 1, wherein whether the secondary transform index is obtained is determined based on a position of a last non-zero transform coefficient in the transform coefficient block (Hsieh, ¶ 0026:  teaches the whole point of the secondary transform is to reduce the distance between the DC coefficient and the last non-zero coefficient for the block; This teaching suggests the obvious corollary that where the last non-zero coefficient is not initially far away from the DC coefficient, it is not advantageous to implement a secondary transform; Therefore, the skilled artisan would find it obvious to restrict usage of the secondary transform in the aforementioned instance and thus not signal an indication of a secondary transform variant).
Regarding claim 5, the combination of Hsieh and Tsukuba teaches or suggests the method of claim 4, wherein when the last non-zero transform coefficient is not located in a specific region (Examiner notes this limitation has no limiting effect in practical implementation; it simply says the last non-zero coefficient is not located in a specific region, but that specified region can be anywhere, thus any position fits the definition), the secondary transform index is obtained (Hshieh, ¶ 0162:  teaches a secondary transform index is coded to the bitstream; see rationale for rejection of original claim 4, wherein it is explained Hsieh’s ¶ 0026 teaches as obvious only implementing the secondary transform when it would be of benefit), and wherein the specific region represents a remaining region other than a position where a non-zero transform coefficient may exist when transform coefficients are arranged according to a scan order if the reduced secondary transform matrix is applied (Examiner interprets this limitation as simply stating that the decision of whether a secondary transform can be of benefit (by rearranging the transform coefficients in a way that reduces the length of the transform coefficient vector, i.e. shifts forward the last non-zero coefficient) is made based on the scan order (typically zig zag, but others are within the level of skill in the art), the scan order determining the position of the zero and non-zero coefficients; Hsieh, ¶ 0005:  teaches the two-dimensional array of transform coefficients is scanned to produce the one-dimensional array; see also Hsieh, ¶ 0058).
Regarding claim 13, the combination of Hsieh and Tsukuba teaches or suggests the method of claim 1, wherein, based on a value of the MTS index being 0, 1, or 4, the kernel type information for the horizontal transform has a same value with the kernel type information for the vertical transform, and wherein, based on a value of the MTS index being 2 or 3, the kernel type information for the horizontal transform has a different value with the kernel type information for the vertical transform (Tsukuba, Fig. 3:  teaches some intra modes have horizontal and vertical kernel type values that are the same and some that are different; Examiner finds just because Applicant has constructed a combined table whereas the prior art has explained the features using separate lookup tables (Tsukuba, Figs. 2 and 3) amounts to a distinction that is nothing more than a mere arrangement of data which has no technological effect; Also note, the claim requires same kernel type value, not same kernel type
Regarding claim 14, the combination of Hsieh and Tsukuba teaches or suggests the method of claim 13, wherein a value of the kernel type information for the horizontal transform and the vertical transform is 0, 1, or 2, and wherein a value of size information of the transform coefficient block is 4, 8, 16, or 32 (Tsukuba, Fig. 4:  teaches block sizes of 4x4, up to 32x32, and kernel type values in the set [0,3]).
Claim 15 lists the same elements as claim 1, but is drawn to a method of encoding rather than decoding (reconstruction).  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 16 lists the same elements as claim 1, but is recited in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saxena et al., “On Secondary Transforms for Prediction Residual,” Samsung, IEEE, 2012.
Alshina, et al., “Known Tools Performance Investigation for Next Generation Video Coding,” 52nd Meeting, Warsaw Poland, June 2015.  This publication teaches, “One of 4 variants of predetermined secondary transforms which provides the best energy compaction in CU is applied and signaled to decoder with 2 bits.”
Tsukuba (US 2020/0020134 A1) teaches the SPS includes on/off flags for each encoding tool (¶ 0136).
Ikai (US 2020/0213626 A1) teaches adaptive multiple core transforms including DST7 and DCT8 (¶ 0222).  Ikai also teaches the AMT flag for turning on and off AMT.
Tsukuba (US 2021/0297701 A1) paragraph [0153] teaches skipping the secondary transform based on the number of non-zero coefficients being smaller than a threshold.  No non-zero coefficients would be under any threshold.  Paragraph [0159] teaches sparsity of non-zero coefficients can suggest skipping the secondary transform.
Zhao (US 2018/0098081 A1) teaches skipping NSST “when there is no non-zero transformed coefficients in the current CU.” (¶ 0131).
Zhou (US 2015/0124872 A1) teaches skip mode when there are no non-zero coefficients (Abstract).
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481